Citation Nr: 0902625	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing at the RO in November 
2008; a transcript is of record.


FINDINGS OF FACT

During the rating period on appeal, the veteran's PTSD was 
productive of complaints including depression, irritability, 
and social isolation; upon objective evaluation, speech and 
thought processes were logical and coherent, the veteran was 
able to attend to activities of daily living, and there were 
no reports of panic attacks or obsessional rituals.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records, personnel records, and records from the VA medical 
center.  Further, the veteran was afforded VA medical 
examinations in March 2006 and September 2008.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Higher Initial Evaluation for PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions 

and issues raised in the record, and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  These requirements for the evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decision based 
upon a single, incomplete, or inaccurate report, and to 
enable VA to make a more precise evaluation of the disability 
level and any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

In this case, the veteran contends he is entitled to an 
initial evaluation in excess of 50 percent for PTSD.  The 
current evaluation is effective from December 20, 2005, the 
date on which the veteran's claim requesting service 
connection for PTSD was received.  

Such ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for 
rating mental disorders, a 50 percent rating is assigned 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating, 70 percent, is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met.  Specifically, the requirements 
for a 70 percent rating have not been demonstrated by the 
evidence.    

The records do not indicate the veteran has ever reported 
obsessional rituals.  Indeed, the September 2008 VA 
examination specifically notes no history of obsessional 
rituals.  His speech is not illogical, obscure or irrelevant.  
In fact, the March 2006 and September 2008 VA examiner 
described the veteran's speech as goal oriented and logical, 
and the doctor noted speech or normal rate and rhythm at a 
September 2005 VAMC visit.  

The records do not show near continuous panic or depression.  
The March 2006 VA examination report notes that the veteran 
denied panic attacks.  An October 2007 note from the VAMC 
notes that the veteran reported struggling with depressive 
symptoms since his wife died on May [redacted], 2007, and subsequent 
progress notes indicate ongoing struggles with that.  
However, the March 2006 and September 2008 VA examination 
reports describe the veteran as pleasant and cooperative.  

Next, there is no documentation of impaired impulse control.  
While the veteran reported feelings of anger and irritability 
during a January 2008 VAMC visit, the September 2008 VA 
examination report documents no legal problems.  In addition, 
he testified at the November 2008 hearing before the Board 
that his supervisor has spoken to him about being irritable 
with customers and other co-workers, but the veteran did not 
report any physical altercations.  

There is no evidence of spatial disorientation.  Indeed, the 
veteran was described as being oriented to time, person, 
place, and situation at the September 2008 VA examination and 
at October 2007 and February 2008 VAMC visits.  

The veteran also has good hygiene, as documented during the 
March 2006 and September 2008 VA examinations, and at a 
November 2005 VAMC visit.  Specifically, the September 2008 
VA examiner stated the veteran was neatly and cleanly dressed 
in casual pants which had paint stains, and that he had good 
hygiene, although he was unshaven for approximately two days.  

In terms of dealing with stress, the veteran reported at an 
April 2006 VAMC visit that he would become stressed when 
around people.  Specifically, he stated he became 
hypervigilant at work at the casino when he had to run a game 
where people milled around.  He also described becoming 
stressed around people who are learning to speak English, 
during the April 2006 VAMC visit, and at his hearing before 
the undersigned he said he became stressed around 
"orientals."  However, the veteran has been able to 
maintain his job as a casino worker for over six years, 
demonstrating that, while the job may be stressful for him at 
times, he has been able to manage the stress.  

The veteran repeatedly reports feelings of wanting to isolate 
himself socially, throughout the VAMC records.  However, as 
recorded in the September 2008 VA examination report, he does 
live with his son and daughter, and his daughter sometimes 
takes him to see movies.  Further, during the April 2006 VAMC 
visit, he expressed love and appreciation for his wife, and 
referred to her as his "soulmate."  Further, during the 
March 2006 VA examination, the veteran stated that he kept in 
touch with his wife's children, who did not live with him, 
and during a December 2005 VAMC visit, he reported that he 
attended a military reunion of the 196th Unit the previous 
year.  Thus, it appears that the veteran is able to maintain 
certain relationships, especially within his family.  

Moreover, the veteran is currently employed, and has been 
consistently employed as a casino worker for the past six 
years, according to his November 2008 hearing testimony.  
While the Board acknowledges the statement of the veteran's 
VAMC doctor in July 2008 that the veteran "should be 
considered unemployable due to a multiplicity of physical and 
emotional problems," it seems that the physical problems 
contribute more to the veteran's employment issues than his 
PTSD symptoms.  For example, according to the September 2008 
VA examination report, the veteran was off work for 3 months 
following foot surgery.  Also, at an October 2006 VAMC visit, 
the veteran stated he was working full-time but was worried 
that he would not be able to continue to work until 
retirement, due to various physical ailments such as his back 
and foot pain.  

The Board acknowledges that the veteran has reported suicidal 
ideation, a symptom which falls into the 70 percent rating 
category.  While the veteran has reported occasional 
instances of not wanting to live, suicidal ideations do not 
seem to be a consistent symptom.  He testified at his hearing 
before the Board that he thought about taking his life or 
being in a car accident.  At the September 2008 VA 
examination, he reported he had wished he were dead on at 
least one occasion during the last two months, but that he 
does not act on such wishes, because he is "chicken."  
However, the note from the September 2005 Las Vegas VA 
Medical Center (VAMC) visit indicates the veteran had no 
suicidal ideations.  Notes from October 2007 and February 
2008 also state the veteran reported no suicide plans.

In summary, the veteran's symptoms for the rating period on 
appeal do not meet the criteria for the next higher 
evaluation of 70 percent.  Further, most of the symptoms have 
been consistent with the assigned evaluation of 50 percent.  
For example, the veteran reported some problems with short-
term memory, he had a depressed mood (especially after his 
wife passed away), and he reported difficulties getting along 
with people at work.  

Thus, based on the number of symptoms which are congruent 
with the current rating of 50 percent, the Board finds that 
the overall disability picture does not approximate the 
criteria for a 70 percent evaluation, and that the disability 
picture more nearly approximates the criteria required for 
the assigned 50 percent rating, pursuant to 38 C.F.R. § 4.7.
  
In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has also relied upon the veteran's Global Assessment of 
Functioning (GAF) scores assigned throughout the rating 
period on appeal.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The veteran was assigned GAF scores of 45 at December 2005 
and March 2006 VAMC visits, 42 at the September 2008 VA 
examination, and 50 at the March 2006 VA examination.  In 
this regard, scores in the range of 41 to 50 represent 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The Board finds that the GAF scores 
in this range do not accurately represent the veteran's 
objective symptoms.  There were only isolated incidents of 
suicidal thoughts, no reports of obsessional rituals, and no 
serious impairment in social or occupational settings.  Thus, 
the GAF scores in this range do not warrant an increased 
evaluation.  

Next, the veteran was assigned GAF scores of 35 at October 
2007 and February 2008 VAMC visits, and a score of 30 at an 
October 2008 VAMC visit.  GAF scores ranging from 21 to 30 
reflect behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  GAF scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at time illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  As above, the 
Board finds that the GAF scores in these ranges to not 
reflect the nature of the veteran's objective symptoms.  
There is no evidence of hallucinations, incoherence, suicidal 
preoccupation, or impairment in reality testing, and the 
veteran's speech and judgment were noted to be intact.  Thus, 
these GAF scores do not warrant an increased evaluation.  

Based upon the foregoing, the Board finds that the criteria 
have not been met for an increased rating for PTSD, for any 
part of the time period on appeal.  In reaching this 
conclusion, the benefit-of-the-doubt doctrine has been 
considered, but the preponderance of the evidence is against 
the claim for an increased rating.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

In addition to the foregoing, the Board has considered 
whether the veteran's service-connected PTSD warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, while the veteran has had difficulty interacting 
with co-workers and customers at work due to his PTSD 
symptoms, the evidence demonstrates that he has been 
consistently employed as a casino worker for at least six 
years, and held the same job throughout the rating period on 
appeal.  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

The Board notes with admiration the veteran's one-year tour 
of duty in Vietnam, during which he was awarded the Combat 
Infantryman Badge.  We also express our sincere condolences 
at the veteran's loss of his wife, who died less than two 
years ago.  It is hoped that he will continue his treatment 
with the medical providers who have been helping him up to 
this time.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


